Citation Nr: 1432033	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to May 9, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), from May 9, 2012.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board, in pertinent part, remanded the case to the RO for additional development in October 2012 and there has been substantial compliance with the development requested therein.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to May 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a lumbar spine disorder due to any incident of his military service.

2.  From May 9, 2012, the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  From May 9, 2012, the Veteran is individually unemployable by reason of service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant, in a September 2007 letter, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

Service Connection-Lumbar Spine

The Veteran seeks service connection for a low back disability resulting from an injury during his active military service.  There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he first injured his back during his service in Vietnam when as a driver of an Armored Personnel Carrier he was thrown into the front dash after the vehicle hit a deep hole that was hidden by vegetation.  The Veteran stated at his May 2013 VA examination that he eventually sought medication from a medic in the field but nothing after that as he did not want to jeopardize his chances for early discharge.  He further noted that he first sought medical care for his back approximately two years after his separation.  

The Veteran's service treatment records do not note any complaints of back pain.  Neither his July 1966 entrance examination nor his August 1968 separation examination, to include the medical history, noted any complaints of back pain.  While service treatment records do not specifically mention a back injury, as noted, the Veteran claims to have sustained such an injury during an accident in 1967.  There is also a lay statement from a fellow serviceman corroborating the incident, and that the Veteran required some medical treatment afterwards.  

A September 2005 letter from a private physician, Dr. C.W. expressed the opinion that the Veteran had "a history of chronic back pain and degenerative arthritis which started from an injury suffered during the Vietnam War."  The exact reasoning behind the opinion was not clear, as there was no explanation provided.  

The Veteran was afforded a VA examination in May 2013.  The Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine.  The examiner noted that the Veteran reported that his diagnosis started in the early 1970s; however the first diagnosis of record was in November 2000.  The examiner reviewed the Veteran's medical history noting various complaints of low back pain that were stated to have existed since the Veteran's active duty service.  The examiner also noted a November 2000 treatment record which noted the Veteran had recently been in a car accident after which he reported "from that day on [he] had pain".  The examiner then cited a September 1995 treatment record which noted that the Veteran had injured his left ankle while riding in an Armored Personnel Carrier when a hatch door slammed onto his left ankle which was noted in May 1967 in service treatment records.  After a thorough examination and review of the record, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale to the opinion, the examiner noted that the Veteran's service treatment records were devoid of any complaints or diagnoses of any back condition despite having noted the left ankle injury associated with an Armored Personnel Carrier accident.  Moreover, the Veteran had worked for 33 years in shipping and receiving and the record was silent for any chronicity of care for a back condition prior to the year 2000, other than the Veteran's statements.  The examiner finally noted that it was more likely than not due to chronic biomechanical stresses placed upon the low back by working a 33-year career as a storeroom/receiving room worker where he frequently had to lift heavy loads over 50 lbs.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Although post-service manifestations of a chronic disease shown in service may be service connected, the Board finds the Veteran's current disability attributable to other intervening causes.  38 C.F.R. § 3.303(b).  The Veteran and his friend reported injury in service and the Veteran has reported continuity of symptoms, but the Board notes that the record is absent of any medical evidence that the Veteran injured his back in service or that he sought medical care prior to 2000 for back pain.  The record indicated that the Veteran initially sought medical care for back pain in relation to a November 2000 car accident.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995).  (The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). Even if the Veteran had been diagnosed with a chronic back strain, such a diagnosis of chronicity may be legitimately questioned. Id; 38 C.F.R. § 3.303(b) (2013).

The Board finds the medical of evidence more probative than the Veteran's and his fellow soldier's unsupported lay statements.  The May 2013 VA examination report reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).

With regard to the private treating physician's September 2005 positive etiological opinion, there is no indication that he reviewed the Veteran's claims file or that he considered the Veteran's intervening car accident or the stress placed on the Veteran's back as a result of his occupation.  It is well settled that in order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this instance the private physician's opinion appears to be based on history provided by the Veteran for which there are no corroborating contemporaneous medical records.  The Board acknowledges that it cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the presence of medical evidence that fails to note the Veteran's claimed disorder that serves as evidence of lessened credibility.  See Caluza, at 511-512.  In this instance the record does contain evidence that the Veteran hurt his ankle in an accident involving an Armored Personnel Carrier, but there is no evidence he hurt his back as well.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately).

Therefore, the May 2013 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's lumbar spine disability because it is clearly factually informed, medically based and responsive to this inquiry.  The May 2013 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for the opinion.  The examiner reviewed the Veteran's medical history and determined that his low back disability was primarily the result of his post-service occupation of 33 years working in shipping and receiving on concrete floors with constant heavy lifting.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

As the VA examiner's May 2013 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's lumbar spine disability.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

As there is no competent, credible and probative evidence of record that indicates that the Veteran's current lumbar spine disability had its onset in or is otherwise related to his active duty service, the Board finds that service connection for a lumbar spine disability is not warranted.  The preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is therefore not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

The Veteran filed a formal claim for a TDIU in April 2013.  In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder; with an evaluation of 70 percent effective from May 9, 2012.  The assigned evaluation of 70 percent for the Veteran's service-connected disability meets the criteria for schedular consideration of TDIU from May 9, 2012.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits on a schedular basis effective from this date.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  It was noted in the December 2011 VA examination the Veteran last worked in 2002 when he retired after working at the same company for 33 years.  He stated that he stopped working due to leg and back issues.  

In a May 2012 private psychological evaluation, the private examiner concluded that the Veteran was unemployable due to his service-connected PTSD.  The examiner further explained that the Veteran exhibited a range of cognitive impairments related to his PTSD, including partial disorientation to time, impairments in recent and remote memory, severe deficits in attention and concentration, perseverative thought, and impairments in verbal abstract reasoning.  Given his cognitive impairments alone, the examiner noted that it was difficult to imagine any type of employment that the Veteran would be able to perform.  The examiner also noted that given the Veteran's frequent symptoms related to PTSD and depression in the terms of flashback experiences, recurrent recollections, and irritability he would likely be unable to work on even a part-time basis.  

Another private opinion from a vocational specialist noted that based upon the review of medical records in total, it was apparent that the Veteran could not work in a competitive setting on a full-time basis.  The examiner noted that the combination of the Veteran's emotional limitations and physical issues rendered him unable to sustain any work, no matter how simple or non-demanding.  The examiner determined that the Veteran could not work due to the service-connected conditions and his current level of restriction.

The Veteran was afforded a VA examination in May 2013 to address his unemployability.  The examiner reviewed the Veteran's medical history including the above statements and opined that the Veteran was able to engage in sedentary or physical labor given the current status of his service-connected PTSD.  The Veteran's ability to perform day to day activities was only mildly to moderately reduced.  There was no evidence he could not get along with his fellow employees and his ability to accept supervision and criticism was within normal limits.  Finally the examiner noted there was no evidence of significant cognitive impairments.  

Based on the above analysis, the evidence is at least in relative equipoise in showing that the Veteran's service-connected disability renders him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted for the period from May 9, 2012.  38 C.F.R. § 4.16 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, giving the Veteran the benefit of the doubt, he is entitled to a TDIU from May 9, 2012.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to a TDIU is granted from May 9, 2012, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the period prior to May 9, 2012, the Veteran's claim of entitlement to TDIU remains pending.

Prior to May 9, 2012, the Veteran was service connected for PTSD with major depressive disorder rated as 50 percent disabling from December 14, 2011; and PTSD rated as 30 percent disabling from August 2007 to December 2011 and 10 percent disabling from February 23, 2005.  The Veteran does not meet the schedular requirements for TDIU prior to May 9, 2012.  See 38 C.F.R. § 4.16(a).

However, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.

The Veteran's claim should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer to the Veteran's claim for a TDIU to the Director of Compensation Service, for the consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) (2013) to determine the effect of the severity of the Veteran's service-connected PTSD with major depressive disorder to his ability to obtain and maintain substantially gainful employment for the period prior to May 9, 2012.  Please send the claims folder to the Director of Compensation for review.

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the record contains sufficient evidence to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


